OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on April 3, 1929 under the name of Charles Birenbaum. By order of this court dated November 26,1984, respondent was suspended from the practice of law until the further order of this court, and the Grievance Committee for the Second and Eleventh Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against respondent.
On February 6, 1985, respondent pleaded guilty to grand larceny in the second degree (Penal Law § 155.35), a class D felony. On March 26, 1985, he was sentenced to five years’ probation plus restitution.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Weinstein, JJ., concur.